By the Court.
Section 184 of the code provides, in regard to actions of replevin, that “ in all cases, when the property has been delivered to the plaintiff, where the jury shall find upon issue joined, for the defendant, they shall also find, whether the defendant had the right of property, or the right of possession only, at the commencement of the suit.” It is error’ for the court, in such a case, to assess the defendant’s damages, without the intervention of a jury, and without finding whether the defendant had the right of property or the right of possession only, at the commencement of the ¡action.
Judgment reversed and cause remanded to the district court.